ANSTEAD, Judge,
dissenting:
While the appellant-taxpayer’s action challenging the 1975 appraised valuation of his property by the appellee-property appraiser was pending, the appellant sought leave to amend so as to also challenge the 1976 appraisal. Leave to amend was denied. At the time the action was not even at issue. I can see no reason why the same parties should not be able to litigate the 1975 and 1976 valuation in the same lawsuit when the initial action is not even at issue and no prejudice would accrue to the appel-lee. With the case in the posture it was in a second lawsuit would probably have been consolidated with the first anyway. I would reverse the trial court’s order denying leave to amend.